People v Huber (2020 NY Slip Op 04966)





People v Huber


2020 NY Slip Op 04966


Decided on September 16, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 16, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
COLLEEN D. DUFFY
BETSY BARROS
ANGELA G. IANNACCI, JJ.


2019-02692
 (Ind. No. 232/17)

[*1]The People of the State of New York, respondent,
vDevin Huber, appellant.


Melanson Law Office, P.C., Kingston, NY (Thomas J. Melanson of counsel), for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Edward T. McLoughlin, J.), rendered February 8, 2019, convicting him of sexual abuse in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The record demonstrates that the defendant knowingly, voluntarily, and intelligently waived his right to appeal (see People v Sanders, 25 NY3d 337, 340-341; People v Lopez, 6 NY3d 248, 256; People v Batista, 167 AD3d 69, 74). The defendant's valid waiver of his right to appeal precludes appellate review of his contention that the County Court improvidently exercised its discretion in declining to grant him youthful offender treatment (see People v Pacherille, 25 NY3d 1021, 1024; People v Basurto-Lopez, 166 AD3d 643, 643).
RIVERA, J.P., DUFFY, BARROS and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court